 



Exhibit 10.2
REGISTRATION AND LOCK-UP AGREEMENT
     This Registration and Lock-Up Agreement (the “Agreement”) is entered into
as of January 13, 2006, among Bookham Technology plc, a public limited company
incorporated under the laws of England and Wales (“Bookham plc”), Bookham, Inc.,
a Delaware corporation (“Bookham, Inc.” and, together with Bookham plc, the
“Bookham Parties”) and Nortel Networks Corporation (“Nortel”), on behalf of
itself and each Shareholder under the Registration Rights Agreement (as defined
below).
     WHEREAS, Nortel, certain of its subsidiaries and Bookham plc entered into a
Registration Rights Agreement, dated November 8, 2002, as amended through the
date hereof, (the “Registration Rights Agreement”). Capitalized terms used
herein but not defined herein have the meanings ascribed to such terms in the
Registration Rights Agreement.
     WHEREAS, Bookham, Inc. has agreed to file a Registration Statement on Form
S-3 (the “Registration Statement”) relating to 1,500,000 shares of common stock,
$0.01 par value per share, of Bookham, Inc. (the “Common Stock”) issued by
Bookham, Inc. to certain institutional investors on January 13, 2006;
     WHEREAS, pursuant to Section 2.3(a) of the Registration Rights Agreement,
the Shareholders may request the Bookham Parties to permit not less than twenty
percent of the aggregate value of all securities to be registered pursuant to
the Registration Statement to be Registrable Securities held by the
Shareholders;
     WHEREAS, the Bookham Parties and the Shareholders desire that 3,999,999
shares of Common Stock held by the Shareholders (the “Registrable Securities”)
be registered on the Registration Statement;
     WHEREAS, in connection therewith, the Bookham Parties have requested that
Nortel, on behalf of the Shareholders, enter into a lock-up with respect to the
Registrable Securities; and
     WHEREAS, on the date hereof, Bookham plc and Nortel Networks Limited have
entered into an Addendum to the Optical Components Supply Agreement effective
November 8, 2002;
     NOW THEREFORE, in consideration of the mutual premises hereinafter set
forth and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Registration of Registrable Securities. Bookham, Inc. hereby agrees to
include the Registrable Securities in the Registration Statement for resale
registration pursuant to the terms and conditions of the Registration Rights
Agreement.
     2. Lock-Up of Registrable Securities. Nortel hereby agrees not to offer,
sell, assign, transfer, pledge, contract to sell or otherwise dispose of or
hedge any of the Registrable Securities held by the Shareholders during the
period from the date hereof through and including June 30, 2006. Notwithstanding
the foregoing, Nortel may enter into hedging transactions with

-1-



--------------------------------------------------------------------------------



 



respect to the Registrable Securities solely for the purpose minimizing exposure
to currency fluctuations.
     3. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York (without reference to the
conflicts of law provisions thereof).
          (b) All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

  i.   If to any Bookham Party, at Bookham, Inc., 10 Brewer Hunt Way, Ottawa, ON
K2K 2B5, Canada, Attention: General Counsel, with a copy to Thomas S. Ward,
Esq., Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston, MA
02109; and     ii.   If to Nortel, at Nortel Networks Corporation, 8200 Dixie
Road, Brampton, ON L6T 5P6, Canada, Attention: Secretary, with a copy to Charles
Helm, Nortel Networks Corporation, 2221 Lakeside Boulevard, Mail Stop
991-14-B40, Richardson, TX 75082-4399 and Paul Shim, Esq., Cleary Gottlieb Steen
& Hamilton LLP, One Liberty Plaza, New York, NY 10006.

          (c) Any party may give any notice, request, consent or other
communication under this Agreement using any other means (including, without
limitation, personal delivery, messenger service, telecopy, first class mail or
electronic mail), but no such notice, request, consent or other communication
shall be deemed to have been duly given unless and until it is actually received
by the party for whom it is intended. Any party may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 2.
          (d) This Agreement together with any other agreement referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof.
          (e) The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.
          (f) This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which shall constitute
one and the same document. This Agreement may be executed by facsimile
signatures.
* * * * *

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Registration and Lock-Up Agreement has been
executed by the parties hereto as of the day and year first written above.

                  BOOKHAM TECHNOLOGY PLC    
 
           
 
  By:        /s/ Stephen Abely    
 
                Name: Stephen Abely         Title: Chief Financial Officer    
 
                BOOKHAM, INC.    
 
           
 
  By:        /s/ Stephen Abely    
 
                Name: Stephen Abely         Title: Chief Financial Officer    

          NORTEL NETWORKS CORPORATION    
 
       
By:
  /s/ Michael W. McCorkle    
 
        Name: Michael W. McCorkle     Title: Assistant Treasurer    

-3-